Citation Nr: 0948919	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-14 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for 
otomastoiditis of the left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating action in which the 
Appeals Management Center Resource Center in Huntington, West 
Virginia granted service connection for otomastoiditis of the 
left ear and assigned a noncompensable evaluation to this 
disability, effective from November 2002.  In a letter dated 
several weeks later in August 2006, the Appeals Management 
Center (AMC) in Washington, D.C. notified the Veteran of that 
decision.  Due to the location of the Veteran's residence, 
the jurisdiction of his appeal remains with the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  

In October 2009, the Veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge (VLJ) at the 
RO.  A copy of the transcript of that hearing is of record.  

At the October 2009 hearing, the Veteran raised the issue of 
entitlement to a disability rating greater than 20 percent 
for his service-connected bilateral hearing loss.  This claim 
has not been adjudicated by the RO and is, therefore, 
referred to the agency of original jurisdiction for 
appropriate action.  

For the reasons set forth below, the Veteran's claim for an 
initial compensable rating for the service-connected 
otomastoiditis of his left ear is being REMANDED to the RO 
via the AMC in Washington, DC.  VA will notify the Veteran if 
further action is required.  




REMAND

The Veteran was last accorded a VA examination of his left 
ear in February 2003.  At that time, he reported having 
experienced infections, including drainage, in his left ear 
in service.  He did not, however, describe any post-service 
episodes of such symptomatology.  Thus, the examiner simply 
conducted an audiological evaluation of the Veteran's hearing 
acuity.  

Subsequently, at the October 2009 hearing, the Veteran 
testified that the service-connected otomastoiditis of his 
left ear has increased in severity since the February 2003 VA 
examination.  In particular, he reports that he now 
experiences more frequent infections in his left ear-
approximately four-to-five times per year.  According to the 
Veteran's testimony, flare-ups of his left ear symptomatology 
sometimes last as long as a couple of weeks and have, at 
times, necessitated surgery.  Indeed, the Board acknowledges 
that, included in the claims folder, are copies of 
post-service medical records which confirm consistent 
outpatient treatment, as well as occasional surgery, for this 
service-connected disability.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
Veteran's assertions of an increase in the frequency of his 
episodes of left ear otomastoiditis since the last VA 
examination in February 2003, as well as the fact that recent 
medical records appear to support these contentions, the 
Board finds that additional VA examination is necessary to 
determine the current nature and extent of this 
service-connected disability.  

Additionally, at the October 2009 hearing, the Veteran 
testified that he receives treatment for the 
service-connected otomastoiditis of his left ear at the VA 
Medical Center (VAMC) in Tuscaloosa, Alabama.  In fact, he 
specifically noted that he had last visited that medical 
facility for left ear treatment within two months of the 
October 2009 hearing.  The most recent records of treatment 
that the Veteran has received at the Tuscaloosa VAMC that are 
included in the claims folder are dated in March 2008.  On 
remand, therefore, ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency and must be obtained 
if pertinent).  

Accordingly, this case is REMANDED for the following actions:  

1.  Obtain copies of records of left ear 
treatment that the Veteran may have 
received at the Tuscaloosa VAMC since 
March 2008.  Associate all such available 
records with the claims folder.  

2.  Thereafter, schedule the Veteran 
for a VA examination to determine the 
nature and extent of the 
service-connected otomastoiditis of his 
left ear.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies testing should be 
conducted.  

All pertinent pathology should be noted 
in the examination report.  In 
particular, the examiner should discuss 
the presence (including frequency and 
degree), or absence, of evidence of 
drainage and/or aural polyps in the 
Veteran's left ear.  In addition, the 
examiner should discuss the presence 
(including extent), or absence, of any 
complications of the otomastoiditis of 
the Veteran's left ear.  

The examiner should also address the 
impact of the service-connected 
otomastoiditis of the Veteran's left 
ear on his ability to work (regardless 
of his age).  

A complete rationale for all opinions 
expressed must be provided.

3.  Following completion of the above, 
re-adjudicate the issue of entitlement 
to an initial compensable rating for 
otomastoiditis of the left ear.  If the 
decision remains in any way adverse to 
the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
this issue as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

